Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Griggs on 07/25/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A television comprising:
a housing located in a lodging establishment; 
a wireless transceiver configured to communicate with a proximate wireless-enabled interactive handheld device, the proximate wireless-enabled interactive handheld device being a non-television remote control; 
a processor, the wireless transceiver, memory, a tuner, a panel configured to display content, and an audio driver disposed in an interconnected architecture; 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
perform a search operation to identify the proximate wireless-enabled interactive handheld device, 
establish a pairing between the proximate wireless- enabled interactive handheld device and the television, 
provide instructions for virtual buttons on a touch screen display associated with the proximate wireless-enabled interactive handheld device, the virtual buttons being associated with a particular amenity, 
receive and process virtual remote control functionality input instructions from the proximate wireless- 31enabled interactive handheld device based on the location of a touch-and-click operation on the touch screen display, 
translate the location of the touch-and-click operation into a command associated with a plurality of proximate amenities based on the location of the touch-and- click operation, and 
send a command to the particular amenity; 
a configuration profile associated with the memory and processor-executable instructions that enables the television to control the plurality of proximate amenities, the plurality of proximate amenities including the particular amenity, the plurality of amenities being selected from the group consisting of lighting, thermostats, and shades; and 
the configuration profile, for each amenity of the plurality of amenities, including instructions for virtual buttons on a touch screen display, and instructions for associating virtual remote control functionality input instructions from the touch screen display with commands;
wherein the plurality of amenities further comprises an amenity selected from the group consisting of check in/ check out, maid service, spa service, room service, and front desk.  

Claim 8 has been cancelled. 

10. (Currently Amended) A television comprising:
a housing located in a lodging establishment;
a wireless transceiver configured to communicate with a proximate wireless-enabled interactive handheld device, the proximate wireless-enabled interactive handheld device being a non-television remote control; 
a processor, the wireless transceiver, memory, a tuner, a panel configured to display content, and an audio driver disposed in an interconnected architecture; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
perform a search operation to identify the proximate wireless-enabled interactive handheld device, 
establish a pairing between the proximate wireless- enabled interactive programmable device and the television, 
receive and process virtual remote control functionality input instructions from the proximate wireless- enabled interactive programmable device based on the location of a touch-and-click operation on the touch screen display, 
translate the location of the touch-and-click operation into a command associated with an amenity based on the location of the touch-and-click operation, the amenity 36being selected from the group consisting of lighting, thermostats, and shades, and 
send the command to the amenity;
wherein the plurality of amenities further comprises an amenity selected from the group consisting of check in/ check out, maid service, spa service, room service, and front desk.  

Claim 16 has been cancelled. 

17. (Currently Amended) A television comprising:
a housing located in a lodging establishment;
a wireless transceiver configured to communicate with a proximate wireless-enabled interactive handheld device, the proximate wireless-enabled interactive handheld device being a non-television remote control; 
a processor, the wireless transceiver, memory, a tuner, a panel configured to display content, and an audio driver disposed in an interconnected architecture; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
establish a pairing between a plurality of amenities and the television such that the television is configured to control each of the plurality of amenities, the plurality of amenities being lighting associated with the multi-unit environment, 
perform a search operation to identify the proximate wireless-enabled interactive handheld device, 
establish a pairing between the proximate wireless- enabled interactive programmable device and the television, 
receive and process virtual remote control functionality input instructions from the proximate wireless- 39enabled interactive programmable device based on the location of a touch-and-click operation on the touch screen display, 
translate the location of the touch-and-click operation into a command associated with one of the plurality of amenities based on the location of the touch-and-click operation and the parallel audiovisual experience instructions, and 
send the command to the one of the plurality of amenities; 
wherein the plurality of amenities further comprises an amenity selected from the group consisting of check in/ check out, maid service, spa service, room service, and front desk.

Claim 20 has been cancelled. 

Terminal Disclaimer
The terminal disclaimer filed on 07/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 11,039,197 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
The terminal disclaimer filed on 07/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 11,051,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
The terminal disclaimer filed on 07/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 11,153,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7, 9-15 and 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421